Citation Nr: 0839887	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-26 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating higher than 40 percent for 
a lumbar spine condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to May 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is remanding his claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

A VA back examination in November 2005 indicates the veteran 
was awaiting a decision from the Social Security 
Administration (SSA).  Indeed, during the examination, he 
claimed he is unable to work as a result of his lumbar spine 
condition.  Because the SSA's decision and the records upon 
which the agency based its determination may be relevant to 
VA's adjudication of his pending claim, VA is obliged to 
attempt to obtain and consider those records.  38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  As such, the Board 
has no discretion and must remand this appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any medical records 
related to a claim asserted by the 
veteran for disability benefits from 
that agency, as well as a copy of any 
disability determination made by SSA.  
All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent, frequency 
and severity of any orthopedic and 
neurologic impairment related to service-
connected low back disability.  The 
claims folder should be made available to 
and reviewed by the examiner.

The examiner should identify all low 
back orthopedic pathology found to be 
present.  He or she should conduct all 
indicated tests and studies.  In 
addition, if possible, the examiner 
should state whether the low back 
disability has been productive of any 
incapacitating episodes, which are 
defined as periods of acute signs and 
symptoms that require bed rest 
prescribed by a physician or treatment 
by a physician, and if so, the 
frequency and duration of the episodes.  

The examiner must also state whether 
the veteran has any neurological 
impairment, to specifically include 
neuropathy or radiculopathy of his 
lower extremities.  If so, the examiner 
must describe the nature and extent of 
that impairment.

The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefits 
sought on appeal are not granted in 
full, the AMC should issue the veteran 
and his representative a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

